UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2011 VUANCE LTD. (Translation of registrant’s name into English) Sagid House “Hasharon Industrial Park” P.O. Box 5039 Qadima 60920, ISRAEL (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- First Quarter 2011 Results Vuance Ltd. (the “Company”), a leading provider of Wireless Identification Solutions, completed its unaudited condensed financial statements for the quarter ending March 31, 2011. The Company has focused its R&D, sales and marketing efforts on its core competencies, which include Active RFID technology, PureRFid Suite and Wireless Identification solutions, while continuing to perform its multi-year contracts, including for the provision of national biometric ID and other multi-ID issuing and control systems. First Quarter 2011 Selected Unaudited Financial Results Revenues from continuing operations for the first quarter ended March 31, 2011 increased 43% to $1.8 million compared to $1.3 million in the first quarter of 2010.The increase compared to the first quarter of 2010 was largely driven by an increase in revenue from the multi-ID division. Gross profit from continuing operations increased 11% to $1.0 million for the first quarter compared to $0.9 million for the first quarter of 2010, Gross profit margin for the first quarter was 55% compared to 71% in the first quarter of 2010. The decrease in gross profit margins was attributed to changes in the Company’s mix of revenues, in the multi-ID division Total operating expenses from continuing operations for the first quarter of 2011 were $1.0 million, compared to $1.4 million for the first quarter of 2010. The decrease compared to the first quarter of 2010 was mainly due to a decrease in general and administrative expenses and other income recorded in the present quarter. The Company reported an operating income from continuing operations for the first quarter of $23,000 compared to an operating loss from continuing operations of $519,000 in the first quarter of 2010. The year-over-yearchange from operating loss to operating profit was largely driven by the increase in revenues and the decrease in operating expenses, as described above. Net loss for the first quarter was $173,000, or $0.02 loss per basic and diluted share (based on a weighted average of 7.3 million shares) compared to a net loss of $858,000, or $0.15 loss per basic and diluted share (based on a weighted average of 5.7 million shares) in the first quarter of 2010. The Company's unaudited condensed financial statements have been prepared on a going concern basis, which presumes the realization of assets and the settlement of liabilities in the normal course of operations.The application of the going concern basis is dependent upon the Company having sufficient available cash resources and achieving profitable operations to generate sufficient cash flows to fund continued operations.Should the Company fail to generate sufficient cash flows from operations, it will require additional financing to remain a going concern.The reported unaudited condensed financial statements are in accordance with United States generally accepted accounting principles, or US GAAP. VUANCE LTD. CONDENSED CONSOLIDATED BALANCE SHEETS AT MARCH 31, 2011 Mar-31 Dec-31 Unaudited Audited U.S. dollars in thousands ASSETS CURRENT ASSETS: Cash and cash equivalents 42 Restricted cash deposits - Trade receivables, net Other accounts receivable and prepaid expenses Inventories, net Total current assets SEVERANCE PAY FUND PROPERTY AND EQUIPMENT, NET Total assets VUANCE LTD. CONDENSED CONSOLIDATED BALANCE SHEETS AT MARCH 31, 2011 Mar-31 Dec-31 Unaudited Audited U.S. dollars in thousands LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Short-term bank credit 86 70 - Trade payables Employees and payroll accruals Advances from customers Accrued expenses and other liabilities Convertible bonds Short-term loan and others - - Total current liabilities LONG-TERM LIABILITIES: Convertible bonds - Long-term loan and others - Accrued severance pay Total long-term liabilities SHAREHOLDERS' DEFICIT: Ordinary shares 89 Additional paid-in capital Accumulated deficit ) ) ) Total shareholders' deficit ) ) ) Total liabilities and shareholders' deficit VUANCE LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE-MONTH PERIOD ENDED MARCH 31, 2011 3 months ended year ended Mar-31 Dec-31 Unaudited Audited U.S. dollars in thousands, except share data REVENUES COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Research and development Selling and marketing General and administrative Other income ) - ) Total operating expenses OPERATING (LOSS) INCOME 23 ) ) FINANCIAL EXPENSES, NET ) ) ) LOSS BEFORE INCOME TAX ) ) ) INCOME TAX (8 ) ) ) NET LOSS FROM CONTINUING OPERATIONS ) ) ) LOSS FROM DISCONTINUED OPERATIONS - ) ) NET LOSS FOR THE PERIOD ) ) ) LOSS PER SHARE - BASIC AND DILUTED: Loss per share from continuing operations ) ) ) Loss per share from discontinued operations - ) ) Net loss per share ) ) ) Weighted average number of ordinary shares used in computing basic and diluted loss per share Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Vuance Ltd. (formerly, SuperCom Ltd.) By: /s/ Arie Trabelsi Name: Arie Trabelsi Title: Chief Executive Officer Date: June 30, 2011
